Citation Nr: 0801752	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for post-traumatic stress disorder 
(PTSD).  The RO issued a notice of the decision in March 
2005, and the veteran timely filed a Notice of Disagreement 
(NOD) in April 2005.  The RO provided a Statement of the Case 
(SOC) in June 2005.  The RO issued notice of the decision in 
August 2005 and thereafter, in October 2005, the veteran 
timely filed a substantive appeal.  In February 2006 and 
March 2007, the RO provided a Supplemental Statement of the 
Case (SSOC).

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in November 
2005.

The Board also comments that the veteran had applied for 
total disability based on individual unemployability (TDIU), 
which the RO granted in its August 2005 decision, effective 
from May 31, 2005.  Accordingly, this matter has been 
resolved by that decision.  The Board parenthetically notes 
that service connection is not currently in effect for a 
psychiatric disorder and that, while a total compensation 
rating based upon individual unemployabiluty is currently in 
effect, a grant of service connection for PTSD could 
potentially support an increase in the rate of compensation 
depending upon the rating that was assigned for the disorder.  
See 38 C.F.R. § 3.350 (2007).  

Other Matter

In an August 1998 rating decision, the RO denied service 
connection for major depressive disorder.  The veteran did 
not file a NOD with respect to this claim.  Therefore, the 
depression claim is not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A preliminary review of the record indicates that the 
veteran's claim for PTSD requires additional development.  
See 38 C.F.R. § 19.9 (authorizing the Board to remand a case 
"[i]f further evidence, clarification of the evidence . . . 
or any other action is essential for a proper appellate 
decision . . . .").  The relevant evidence is summarized 
below.

The veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that (1) 
he was repeatedly sexually assaulted by his platoon sergeant, 
and (2) while stationed in Japan he transported wounded 
Vietnam veterans.

a. Factual Background

The veteran's April 1963 enlistment examination indicates 
that he received a normal psychiatric evaluation.

The veteran also received a normal psychiatric evaluation at 
his February 1968 and March 1970 examinations.

In April 1973, the veteran received a mental hygiene 
consultation after complaining of a recent episode of 
forgetfulness and depression.  The medical note indicates 
that he "is up for charge of larceny and is claiming some 
amnesia.  Don't know if these are related."  The diagnosis 
was anxiety and "forgetfulness episode (?manipulative)."  
The consultation report contains the following note:

Secondary [illegible] apparent that drinking habits 
to account for symptoms alone with predisposing 
passive dependent personality with schizoid and 
paranoid features.  

On an undated Report of Medical History, the veteran checked 
the "yes" box for "excessive drinking habit."
An August 1973 treatment note indicates that the veteran 
complained of nerves.  He was referred to mental health for 
"situational anxiety."

The veteran received a normal psychiatric evaluation at his 
May 1975 and August 1978 examinations.  

The veteran received another normal psychiatric evaluation at 
his May 1983 retirement examination.  However, in the Report 
of Medical History, the veteran checked the "yes" box for 
"depression or excessive worry" and "nervous trouble of 
any sort."

A review of the veteran's service personnel records indicates 
that he was a cook with the HHC 1st Batallion 11th Infantry 
at Ft. Carson, Colorado from September 1963 to September 
1965.  He was subsequently assigned as an optical lab 
specialist to the 249th General Hospital in Japan from 
December 1965 to June 1967.  The record contains no evidence 
of disciplinary action in service.  

The veteran worked for the United States Postal Service 
(USPS) from 1983 to June 1998.  USPS records reveal that the 
veteran received a medical retirement.

A May 1993 letter from E.A.L., PhD, ACP, indicates that the 
veteran was being assessed for sleep apnea.  The doctor noted 
that the veteran complained of "a lot of depression and 
anxiety, with considerable difficulty with memory and 
concentration, along with social isolation."  The doctor 
recommended that the veteran take Prozac.

Medical records from Kaiser Permanente indicate that the 
veteran was treated for the following emotional problems: 

In March 1995, he was treated for depression and was 
prescribed Prozac.

In July 1996, the veteran's wife reported that the veteran 
exhibited mood swings and was depressed.  

In November 1996, the veteran complained of temper tantrums 
and "loosing control."  

In March 1998, he complained of a change in personality, 
anger, irrational outbursts, and decreased recent memory for 
the past six months.  He also reported stress at work and 
described episodes of angry outbursts.

The veteran was treated for depression and irritability in 
April 1998.  He reported that he had received treatment for 
these symptoms in 1992.  He related that he had been 
disciplined at work four times over the last several months 
for verbal outbursts.  He denied violence outside the 
workplace.  He complained of insomnia, anhedonia, decreased 
libido, and anergia.  The veteran also reported feeling down, 
sad, blue, guilty, worthless, hopeless, and helpless.  He 
related poor concentration, decreased appetite, increased 
crying, and irritability.  He had some thoughts about death 
but no intent or plan.  The veteran admitted that he had a 
problem with alcohol.  He also reported being molested at 
ages 5 and 13 by another male.

Upon examination, the veteran's speech and psychomotor 
activity were unremarkable.  His mood was moderately 
dysphoric.  His affect was of normal range and intensity.  He 
was alert and fully oriented.  The veteran's attention, 
concentration, and short and long term memory were 
unimpaired.  His insight and judgment were poor.  There was 
no evidence of delusions, hallucinations, obsessions, 
compulsions, or homicidal ideation.  His thought processes 
were coherent, logical, and goal-oriented.  The Axis I 
diagnosis was depressive disorder and alcohol abuse.  The GAF 
score was 51-55 for the previous one to two months.  It was 
advised that the veteran be removed from the workplace and 
pursue disability retirement.

A review of the veteran's post-service VA medical records 
indicates that in April 1998 the veteran came to the North 
Texas Health Care System complaining of sleep problems, 
fatigue, anxiety, irritability, and nightmares.  He reported 
taking fluoxetine for six years but indicated that he had 
stopped taking it one month before.  The veteran related that 
he was trying to stop using alcohol.  He reported a lifelong 
pattern of alcohol abuse "characterized by problems with 
grades and being 'depressed' in high school through almost 
nightly use for years as a means of getting himself down 
through the stresses of life, many times drinking to the 
point of passing out."  The initial impression was "major 
depression, single episode, persistent, controlled by 
medication" and "alcohol abuse, chronic."  The GAF score 
was 56.

In a May 1999 letter, F.W., MD (initials used to protect 
privacy) indicated that the veteran was under his care for 
depressive disorder and alcohol abuse, conditions which the 
physician noted were chronic, severe, and recurrent.

The veteran received mental health treatment at the Waco 
Mental Hygiene Clinic (WMHC) from August 2000 to October 
2002.  The veteran was first admitted to WMHC on August 19, 
2000 and thereafter discharged on September 1, 2000.  At this 
time, he was diagnosed with schizoaffective disorder and was 
assigned an admission GAF score of 45.  The veteran presented 
with thoughts of suicide.  His wife indicated that he had 
been isolating himself and "seeing bizarre things, mostly at 
night."  The veteran reported panic attacks and the belief 
that others, including a neighbor, were out to get him.  He 
denied the use of alcohol.  He reported being hospitalized 
five years before.  He related that he had stopped coming to 
the WMHC in 1997.

The veteran was again admitted to WHCS on October 2, 2002 and 
thereafter discharged on October 11, 2002.  At this time, he 
was diagnosed with "schizo-affective disorder depressed" 
and assigned an admission GAF score of 30.  The veteran 
presented with a catatonic state and had stopped eating and 
sleeping.  He later reported increased stress due to the 
responsibility of caring for his grandson, who is 
hyperactive.

In a June 2003 letter from the Vet Center, H.S.M., MHDL, 
LMSW-ACP, indicated that the veteran "has a stress disorder 
for which he is being treated by the VA."  The therapist 
indicated that "[a]t this time the symptoms of his stress 
disorder are extremely pronounced."

In a September 2003 stressor statement, the veteran indicated 
that from October 1963 to July 1965 he was stationed with Hq. 
Co.1 Bn/11th Inf. 5th Div. Mec.  The veteran stated that his 
platoon sergeant forcibly performed oral sex on him, and that 
this activity lasted "for about a year."  Sometimes the 
platoon sergeant would bring friends along.  The veteran also 
stated that he recalled seeing other soldiers coming from the 
sergeant's room "from time to time" but did not recall who 
they were.  He claimed that as a result of this experience he 
feels a sense of guilt and shame.  He reported difficulty 
sleeping and constant nightmares.  He kept several guns in 
his bedroom.  He stated that "I often relive the sexual 
event in my dreams so vividly it's like they are still 
happening."  The veteran complained of difficulty focusing.  
He stated that "there were times when I would isolate myself 
from my family and drink excessive amounts of alcohol."  He 
also reported outbursts of anger at work.  He stated that he 
did not seek counseling while in-service because of his fear 
of embarrassment and judgment.  However, he claimed that he 
had received treatment from Kaiser Permanente from 1989 to 
1999 and from the VA starting in 1998.

The veteran also made the following statements:

After joining the 249th Gen. Hosp. at Fitzsimon 
Gen. Hosp. in Denver, Colorado in 1965 the unit was 
sent to Asaka, Japan.  Part of my duties there was 
liter detail, transporting wounded soldiers from 
aircrafts to the emergency care units to be treated 
for severe wounds and severed limbs.  I was with 
this unit for 1-1/2 years.  After over 35 years I 
find it still difficult for me to view someone 
bleeding or badly injured it remind[s] me of those 
events.

A November 2003 VA mental health outpatient note indicates 
that the veteran was doing "fair" but "is entering an 
anniversary time as observed by his wife but not PREVIOUSLY 
identified by him.  This will last until the beginning of the 
year and is characterized by agitation and general disease, 
nightmares and heightened irritability." (Emphasis in 
original).

A January 2004 letter by H.S.M. indicates that he had treated 
the veteran since January 2003 for sexual trauma and PTSD.  
He indicated that the veteran had been treated for sexual 
trauma during service, and that he was being treated for PTSD 
"related to his work with wounded Vietnam veterans."  
H.S.M. stated that the veteran met the full criteria for 
PTSD.  Specifically, he noted that the veteran "was forced 
to perform sexual acts at the threat of loss of his military 
career" and "handle[d] severely damaged bodies for a 
prolonged period of time."  The veteran complained of 
"terror dreams" and waking up at night seeing severed 
limbs.  He also constantly thought about being sexually 
compromised.  He does not relate well to men and feels that 
"any relationship with men could turn into a violation."  
The veteran avoids relationships with men and going into 
hospitals.  H.S.M. indicated that the veteran had suffered 
from PTSD ever since his trauma while in-service.  The 
diagnosis was chronic PTSD.  The GAF score was 45.  There is 
no indication that H.S.M. reviewed the claims file.

February 2005 and April 2005 VA mental health notes indicate 
that the veteran suffered from PTSD and received individual 
therapy for this condition.

A February 2006 VA mental health note indicates that the 
veteran was being followed for depression, PTSD, and anxiety 
disorder.  He reported doing "surprisingly well."  The 
physician noted that "early September should give us a 
chance to review his year and get ready for the worst time of 
the year for him."  The GAF score was 48.

During an October 2006 VA PTSD examination, the veteran 
related that he had been treated for depression since 1996.  
He was taking Prozac and receiving psychotherapy, which he 
reported were very helpful.  The veteran indicated that his 
problems started before the military.  He related that he was 
sexually traumatized from the age of 6 to 14 "by various 
older guys."  He reported actual penetration during these 
encounters.  The abuse ended when he was old enough to fight 
back.  The veteran also reported that his platoon sergeant 
had performed oral sex on him twice.  He complained of 
occasional nightmares and intrusive thinking concerning his 
childhood experiences.  He indicated that he had received 
counseling from 1972 to 1975 while in Okinawa, Japan, 
although the examiner noted that the SMRs contain no such 
documentation.  

Upon examination, the veteran was fully oriented.  His eye 
contact was good and his mood was cooperative.  His affect 
was euthymic.  There were no perception or thought disorders, 
and his cognitive processes were grossly intact.  The 
examiner determined that "it is as likely as not that the 
patient may have PTSD."  He concluded that "it is more 
likely than not that his PTSD is related to his childhood 
trauma" and that "one can only speculate how his alleged 
service experiences affected his mental health."  The 
examiner further determined that "it is more likely than not 
that [the veteran's] depression was primarily alcohol 
induced."

In a November 2006 addendum, the examiner noted that "the 
content of his NM's centers on his childhood trauma.  Early 
onset of alcoholism like I have mentioned in my parent 
note."  The Axis I diagnosis was mild to moderate PTSD due 
to childhood trauma and depressive disorder not otherwise 
specified.  The GAF score was 55-60.  

b. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

The veteran has been diagnosed as having PTSD by both a 
private provider and a VA examiner.  In a January 2004 
letter, H.S.M. associated the veteran's PTSD with both 
alleged in-service stressors.  However, the October 2006 VA 
examination report indicates that the veteran's PTSD is 
related to his childhood sexual trauma, although the examiner 
did not rule out that the veteran's alleged in-service sexual 
trauma contributed to his diagnosis of PTSD.  In the March 
2007 SSOC, the RO conceded that the veteran could have been 
assigned to liter detail transporting soldiers with severe 
wounds and severed limbs.  However, the alleged sexual trauma 
has not been verified.  Service connection for PTSD requires 
a verified stressor unless the veteran engaged in combat.  
See 38 C.F.R. § 3.304(f).  As the record does not contain 
objective evidence (such as evidence that the veteran was 
awarded a Purple Heart or a Combat Infantry Badge) that the 
veteran engaged in combat, the alleged sexual assault must be 
corroborated. 

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).  

The RO should ensure that there has been full compliance with 
the cited law.  VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a sexual assault occurred.  38 
C.F.R. 
§ 3.304(f)(3) (2007).

Accordingly, the case is REMANDED for the following action:

1.	Advise the veteran that evidence from 
sources other than the veteran's 
service records may corroborate his 
account of the alleged in-service 
personal assault.  Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals, or physicians; tests for 
sexually-transmitted diseases; and 
statements from roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005). 

2.  If, and only if, the RO confirms the 
veteran's claimed in-service sexual 
assault stressor, then schedule the 
veteran for a VA psychiatric 
examination.  The claims folder, to 
include a copy of this REMAND and any 
additional evidence provided by the RO, 
must be made available to and reviewed 
by the examiner prior to completion of 
the examination report, and the 
examination report must reflect that the 
claims file was reviewed.  Any indicated 
tests should be performed.  

The psychiatrist is requested to provide 
an opinion as to whether the veteran 
currently meets the diagnostic criteria 
for PTSD, and if so, to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's PTSD is causally 
linked, at least in part, to a 
verified in-service stressor?    

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence received after the March 2007 
SSOC was issued.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



